7 A.3d 778 (2010)
204 N.J. 175
In the Matter of Marvin S. DAVIDSON, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
November 30, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-080, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that MARVIN S. DAVIDSON of ORANGE, who was admitted to the bar of this State in 1969, and who has been suspended from the practice of law since September 6, 2010, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed), RPC 3.2 (failure to expedite litigation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
*779 And the Disciplinary Review Board having determined that the period of suspension should be -consecutive to the sixmonth term of suspension imposed by the Court in Orders filed July 14, 2010, and August 2, 2010;
And the Disciplinary Review Board having further concluded that respondent should continue to comply with the conditions imposed in the Court's Order filed July 14, 2010;
And good cause appearing;
It is ORDERED that MARVIN S. DAVIDSON is suspended from the practice of law for a period of six months, effective March 7, 2011, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall enroll in and complete ten hours of courses in professional responsibility approved by the Office of Attorney Ethics and submit proof of his satisfactory completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that following reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until that office deems respondent capable of unsupervised practice and until the further Order of the Court; and it is further
ORDERED that respondent shall submit monthly reconciliations of his attorney accounts to the Office of Attorney Ethics on a quarterly basis, which reconciliations shall be prepared by an accountant approved by the Office of Attorney Ethics, until the further Order of the Court; and it is further
ORDERED that respondent shall submit proof to the Office of Attorney Ethics that he has repaid the funds in the Bost matter or has taken the required steps to deposit the funds into court to resolve any dispute about their disposition; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.